COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Heriberto Salas, Individually and d/b/a       §               No. 08-15-00383-CV
 Iceland Refrigeration,
                                               §                  Appeal from the
                      Appellant,
                                               §            County Court at Law No. 5
 v.
                                               §             of El Paso County, Texas
 Total Air Services, LLC.,
                                               §              (TC# 2012DCV03672)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 26, 2016.

       IT IS SO ORDERED this 30th day of June, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.